DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 15/629,919, filed on 06/22/2017. Claims 21 and 24-43 are pending in this application, and have been examined on the merits discussed below.

2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation

3.	Application 15/629,919 is a continuation application of U.S. Application No. 14/218,348 filed on 03/18/2014. See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).



Response to Amendment

4.	In the response filed January 31, 2022, Applicant did not amend any claims 21, and did not cancel any claims. No new claims were presented for examination.

5.	The claim rejection under 35 U.S.C. 101 was previously withdrawn in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) [Office Action dated 02/28/2019].


Response to Arguments


6.	Applicants’ arguments filed January 31, 2022 have been fully considered.

7.	Applicants submit “that Felt does not disclose that the pick-up location is a corner nearest the first-user.” [Applicant’s Remarks, 01/31/2022, page 3]

With respect to the §103 rejection of independent claim 21, Applicant argues that “Felt does not disclose that the pick-up location is a corner nearest the first-user.” However, in at least paragraphs 0038, 0089, Felt teaches the instant limitation by providing a pick up location that is a corner nearest the customer. In particular, Felt’s mobile taxi dispatch system, which encompasses sending a message to a customer to proceed to  particular location to await pick-up by a taxi, as discussed in paragraph 0089, is reasonably understood as teaching the disputed “wherein the pick-up location is a corner nearest the first user,” since Felt’s pick-up location is provided pursuant to determining the corner closest to the customer. In this instance, the customer is located within a block of 20th Street and 5th Avenue, in New York. After determining the customer location, the system sends a message to the customer stating the following: "Please th Street and 5th Avenue to wait for your taxi. You will be sharing the ride with two other customers.” Selecting the corner closest to the customer as the pick-up location suggests a pick-up location that is a corner nearest the first-user. Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Felt teaches and at least suggests the disputed limitation. 

8.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

12.	Claims 21, 24-28, 30-31, 33-39, 42 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amin et al., Pub. No.: US 2014/0129951 A1, [hereinafter Amin], in view of Juliver et al., Pub. No.: US 2012/0041675 A1, [hereinafter Juliver], in view of O’Sullivan Pub. No.: US 2008/0195428 A1, [hereinafter O’Sullivan], in view of Felt et al., Pub. No.: US 2011/0099040 A1, [hereinafter Felt], in further view of Mohebbi et al., Pub. No.: US 2012/0078672 A1, [hereinafter Mohebbi].

As per claim 21, Amin teaches a system for providing multiple transportation proposals to a user (paragraph 0002: “a system and method for providing on-demand services through use of portable computing devices”), the system (paragraphs 0002, 0024) comprising: 

a communication interface (paragraph 0026, discussing that system 100 includes an on-demand service application, a map component, a map database, and a location determination. The components of the system can combine to provide user interface features that are specific to user selections, user locality, and/or real-time conditions to enable a user to request on-demand configured to: 

receive a travel request from a first user via a wireless mobile processor based device, the travel request including a starting location, and a desired destination (paragraph 0007, discussing that FIGS. 4A-4C illustrate examples of user interfaces that are displayed to a user to enable the user to select a pickup location for an on-demand service [i.e., the user selected pickup location corresponds to the starting location]; paragraph 0012, discussing an interactive environment for enabling a user to request on-demand services using a computing device. In particular, some embodiments enable mobile computing devices [i.e., a wireless mobile processor based device] to be used in connection with an on-demand service that enables the user to request services, such as a transport service [i.e., requesting a transport service corresponds to receiving a travel request], using a simplified user interface schematic; paragraph 0035, discussing that the on-demand service application can determine the user's current location or pickup location by using user location input provided by the user; paragraph 0095, discussing that the confirmation user interface can include a pickup location marker. The confirmation user interface can also include additional features, such a marker identifying the destination, if selected by a user via a user interface; paragraphs 0033, 0098, 0102); and 

receive, from a plurality of wireless communication devices associated with a plurality of transportation vehicles, Global Positions Systems (GPS) data indicative of current locations of the plurality of transportation vehicles (paragraph 0041, discussing that for a transport service, a [i.e., receiving GPS data indicating the current location of the transportation service providers corresponds to receive, Global Positions Systems (GPS) data indicative of current locations of the plurality of transportation vehicles], the speed and direction in which the service provider is moving, whether a service provider is currently providing a transport service, etc.; paragraph 0070, discussing that one or more graphic vehicle indicators 315 can be dynamically provided on the map to indicate to the user the current/real-time locations and movements of the service providers having the selected vehicle type; paragraph 0072, discussing that by taking the GPS points or coordinates of available vehicles (from the service providers' devices) and drawing lines between the points, the GPS points and lines can be aligned with the geocoding information from the databases. In this manner, real-time vehicle movements and locations can be correlated to maps of streets and roads so that the graphic vehicle indicators 315 can be displayed to the user; paragraph 0076); and 

at least one processor configured (paragraph 0023, discussing that one or more embodiments described may be implemented through the use of instructions that are executable by one or more processors. These instructions may be carried on a computer-readable medium. Machines shown or described with figures below provide examples of processing resources and computer-readable mediums on which instructions for implementing embodiments of the invention can be carried and/or executed. In particular, the numerous machines shown with  to: 

identify a first vehicle that can transport the first user (paragraph 0016: “the multistate selection feature identifies a plurality of service options for an on-demand service (e.g., types of vehicles that can provide a transport service for the user), based on a region where the user is located”; paragraph 0040, discussing that based on the user-specified region, the on-demand service system can provide information about available drivers that can perform the on-demand service in that region [i.e., identifying about available drivers that can perform the on-demand service corresponds to identify a first vehicle that can transport the first user] ; paragraph 0041, discussing that for a transport service, a transport on-demand service system can maintain information about the number of available vehicles, the number of available drivers, which drivers are currently performing a transport service, which drivers are ready to pick up users, the current location of the vehicles, etc., in order to properly arrange the transport service between users and drivers; paragraph 0043, discussing that if the user requests pickup in San Francisco, Calif., the on-demand service system would look for available drivers within a particular distance or particular pickup time from the user; paragraph 0068, discussing a feature that indicates an estimated time of arrival of an available service provider having a vehicle of the selected type, and a request selection feature  to enable the user to request the transport service using the selected vehicle type; paragraph 0070); 

calculate a first estimated pick-up time based on a first current location of the first vehicle indicated in GPS data received from the first vehicle and the starting location of the first user indicated in the travel request (paragraph 0017, discussing that the region-specific information can include an estimated time of arrival to the user's current location, the average price, the amount of space/capacity of the vehicle, etc…; paragraph 0034, discussing that the location [i.e., providing the estimated time of arrival for pickup based on the user's pickup location and the current location of the available vehicle corresponds to calculating a first estimated pick-up time based on a first current location of the first vehicle and the starting location of the first user]; paragraph 0068, discussing that the home page user interface can also include a map that illustrates at least a portion of the region in which the user's current location or pickup location is located in. The map can include a graphic pin that indicates the user's current location or pickup location. In some implementations, the home page user interface can also include a feature that indicates an estimated time of arrival of an available service provider having a vehicle of the selected type, and a request selection feature to enable the user to request the transport service using the selected vehicle type);

determine a first proposal associated with the first vehicle, wherein the first proposal includes the first estimated pick-up time and pick-up location (paragraph 0043, discussing that if the user requests pickup in San Francisco, Calif., the on-demand service system would look for available drivers within a particular distance or particular pickup time from the user; paragraph 0055, discussing that the summary user interface can identify the estimated time of arrival of the driver having the selected vehicle type to the user's current location pickup location. The summary user interface can also display the region-specific average fare for the vehicle of the selected type (e.g., the average fare can be an estimated fare based on the locations of the available vehicles and the location of the user), and identify the maximum capacity for the selected vehicle type; paragraph 0056, discussing that the user can easily view the differences (e.g., differences in cost, vehicle size, estimated time for performing the service, estimated time of arrival, etc.) between 

identify a second vehicle that can transport the first user (paragraph 0012, discussing that functionality, such as communicating the location of available service providers, the estimated fees and other information, can be aggregated and provided to the user in an efficient and user-friendly manner; paragraph 0016, discussing identifying a plurality of service options for an on-demand service (e.g., types of vehicles that can provide a transport service for the user); paragraph 0040, discussing that the on-demand service system can provide information about available drivers that can perform the on-demand service in that region [i.e., identifying multiple available drivers that can perform the on-demand transportation service corresponds to identifying a second vehicle that can transport the first user]; paragraph 0041, discussing that for a transport service, a transport on-demand service system can maintain information about the number of available vehicles, the number of available drivers,…, which drivers are ready to pick up users, the current location of the vehicles,.., etc., in order to properly arrange the transport service between users and drivers. paragraph 0047, discussing that for an on-demand transport service, the summary panel can provide the estimated time of arrival for pickup based on the user's current location or pickup location and the current locations of the available vehicles of the selected type; paragraph 0064, discussing that depending on the user's location, available service providers can be determined for a particular region that includes the user's current location or pickup location. For example, the region can be a city, such as San Francisco, Calif., and the multistate selection 
Page 3
calculate a second estimated pick-up time based on a second current location of the second vehicle indicated in GPS data received from the second vehicle and the starting location of the first user indicated in the travel request (paragraph 0047, discussing that for an on-demand transport service, the summary panel can provide region-specific information, such as the estimated time of arrival for pickup based on the user's current location or pickup location and the current locations of the available vehicles of the selected type [i.e., providing estimated time of arrival for pickup based on the current location of another available vehicle for transporting the user and the user’s current location or pickup location suggests calculating a second estimated pick-up time based on a second current location of the second vehicle and the starting location of the first user]; paragraph 0070, discussing that based on the selected vehicle type and determined region, one or more graphic vehicle indicators 315 can be dynamically provided on the map to indicate to the user the current/real-time locations and movements of the service providers having the selected vehicle type. The graphic vehicle indicators 315 can indicate to the user that the driver is currently available to service the user and is within the region or portion of the region in which the user's current location or pickup location is located in. In the example illustrated in FIG. 3C, the user has selected Sedan vehicles as the vehicle type in which he or she would like to potentially request a transport service. The map can display graphic vehicle indicators 315 that visually represent Sedan vehicles that are near the current location or pickup location of the user; paragraph 0070: “The movements of the graphic vehicle indicators 315 can be determined using provider data that includes GPS data of the drivers' vehicles.”; paragraph 0072); 

determine a second proposal associated with the second vehicle, wherein the first proposal and the second proposal are associated with the same pick-up location and the second proposal includes the second estimated pick-up time that is different from the first estimated pick-up time (paragraph 0055, discussing that the summary user interface can identify the estimated time of arrival of the driver having the selected vehicle type to the user's pickup location; paragraph 0076, discussing that the location-specific information is based on the selected vehicle type, when the user changes the selection of a vehicle type, the information provided within the estimated time of arrival (ETA) section 361 can be dynamically adjusted. For example, when the summary panel is presented concurrently with the multistate selection feature on the summary user interface 350a, the user can also move the slider feature 322 to select different vehicle types and cause the content within the ETA section 361 to change accordingly [i.e., providing a transportation option associated with a different vehicle suggests determining a second proposal associated with a second vehicle – as shown above, the selection of a vehicle type is adjusted while the pick-up location remains unchanged]. The maximum capacity of an SUV or Van can be more than four, for example, compared to a Sedan, which can be three, and the closest SUV or Van can be much further away than a Sedan, which can cause the estimated time of arrival to be altered [i.e., the providing a first estimated time of arrival of a sedan to the user’s pick-up location and providing a different estimated time of arrival of an SUV to the user’s pick-up location corresponds to a second proposal including a second estimated pick-up time that is different from the first estimated pick-up time]. In another example, a Sedan can be cheaper than an SUV in the user's current region; paragraph 0082,  discussing that the home page user interface of FIG. 3G can also be provided by the transport application. The home page user interface can correspond to a transition interface that is displayed while content in the request selection feature 340 is being updated or modified. For example, while the transport application is initially loading or is processing information as a result of user input, different graphics/text can be provided within the request selection feature 340 and/or the estimated time of arrival (i.e., the pick-up location remains the same); paragraph 0081);

provide the first user information associated with the first proposal and the second proposal (paragraph 0055, discussing that the summary user interface can identify the estimated time of arrival of the driver having the selected vehicle type to the user's current location or pickup location; paragraph 0056, discussing that the summary user interface can also be displayed concurrently with the multistate selection feature so that when the user changes the selected service option to select a different service option, the summary user interface can dynamically alter the content based on the adjusted selections. In this manner, the user can easily view the differences (e.g., differences in cost, vehicle size, estimated time for performing the service, estimated time of arrival, etc.) between the service options; paragraph 0070, discussing that one or more graphic vehicle indicators 315 can be dynamically provided on the map to indicate to the user the current/real-time locations and movements of the service providers having the selected vehicle type [i.e., providing information regarding the current/real-time location of the available service providers corresponds to providing the first user information associated with the first proposal and the second proposal]. The graphic vehicle indicators 315 can indicate to the user that the driver is currently available to service the user and is within the region or portion of the region in which the user's current location or pickup location is located in. In the example illustrated in FIG. 3C, the user has selected Sedan vehicles as the vehicle type in which he or she would like to potentially request a transport service. The map can display graphic vehicle indicators 315 that visually represent Sedan vehicles that are near the current location or pickup location of the user. If the user changes the vehicle selection using the multistate selection feature 320 to select SUVs, one or more graphic vehicle indicators 315 of SUVs can be provided on the map; paragraphs 0065, 0095), thereby enabling the first user to select between the first proposal and the second proposal (paragraph 0016, discussing a multistate selection feature can be provided to enable a user to select a particular type of service. In one implementation, the multistate selection feature identifies a plurality of service options for an on-demand service (e.g., types of vehicles that can provide a transport service for the user...), based on the device's real-

receive from the first user via the wireless mobile processor-based device a proposal selection reflective of a selected pick-up vehicle (paragraph 0013, discussing that the user can 

assign, based on the received proposal selection, the selected vehicle to pick-up the first user at the pick-up location (paragraph 0018, discussing that once the user requests the on-demand service based on the selected service option, a confirmation user interface feature can be displayed to present additional features and information that the user can verify before confirming the request. When the user confirms the request, the computing device can provide the service request to the on-demand service system with necessary user data so that the on-demand service system can arrange the service between the user and the available service provider; paragraph 0049, discussing that after the user confirms the request for the on-demand service, the on-demand service application can provide the service request to the on-demand 

While Amin teaches receiving  travel request including a starting location, and a desired destination, Amin does not explicitly teach that the travel request including a number of one or more passengers to be transported; identify a first vehicle currently transporting a first plurality of passengers that can additionally transport the first user; calculate a route for the first vehicle based on the desired destination of the first user, a plurality of destination locations of the first plurality of passengers in the first vehicle, and the number of the one or more passengers to be transported associated with the travel request from the first user; wherein the pick-up location is a corner nearest the first user; identify a second vehicle currently transporting a second plurality of passengers that can additionally transport the first user; calculate a route for the second vehicle based on the desired destination of the first user, a plurality of destination locations of the second plurality of passengers in the second vehicle, and the number of the one or more passengers to be transported associated with the travel request from the first user; and provide to the wireless mobile processor-based device information to cause walking directions to be displayed to the first user to direct the first user to the pick-up location. Juliver in the analogous art of systems for coordinating transportation services teaches:

the travel request including a number of one or more passengers to be transported (paragraph 0052, discussing that the transportation service provider system manages a provider database. The provider database stores cab status data, trip request data, etc. The cab data includes various information about each cab that is available to the taxi service provider. This information can include, for example, the type of car that the cab is, the maximum number of passenger seats…The user data includes the name of the user, route type and other preferences, typical number of accompanying passengers, willingness to share rides with other passengers and any associated preferences or rules, etc. The trip request data includes the name of the requesting party, the pick-up location, the drop-off location, the desired pick-up time, the urgency of the trip and any requirements for the trip, such as the number of passengers, and other capacities, etc. [i.e., the trip request including the number of passengers corresponds to the travel request including a number of one or more passengers to be transported]; paragraph 0022, discussing that fare bidding can be employed, wherein multiple transportation service providers may be given the opportunity to place bids via the transportation service provider system and or the client management server for the right to acquire a dispatch request…This fare bidding may occur in real-time. This feature may offer a dispatch request or requests to authenticated systems of qualified bidders at a pre-determined or dynamically determined starting fee based on variable factors such as time of day, and/or predetermined factors that may include distance to travel, number of people to be picked up, intended destination of pick-up request, or other criteria);

identify a first vehicle currently transporting a first plurality of passengers that can additionally transport the first user (paragraph 0052, discussing that the live vehicle data includes an identification of how many passengers each cab has, which cabs are en route to pick up a [i.e., the live vehicle data including cabs currently transporting clients and available for new requests corresponds to identifying a first vehicle currently transporting a first plurality of passengers that can additionally transport the first user]…; paragraph 0065, discussing locating nearby vehicles and identify which are available; paragraph 0204, discussing that client management server monitors new trip requests as they are received to identify similar trips as requested by other riders, and suggest a ride buddy who may want to share the ride. For instance: midtown to the airport around 7 am. The client management server could automatically ask all parties requesting this or a reasonably similar if they'd like to share the ride and handle the routing and distribute new pick-up times; paragraph 0163); and

calculate a route for the first vehicle based on the desired destination of the first user, a plurality of destination locations of the first plurality of passengers in the first vehicle, and the number of the one or more passengers to be transported associated with the travel request from the first user (paragraph 0052, discussing that the user data includes the name of the user, route type and other preferences, typical number of accompanying passengers, willingness to share rides with other passengers and any associated preferences or rules, etc. The trip request data includes the name of the requesting party [i.e., first user], the pick-up location, the drop-off location, and any requirements for the trip, such as the number of passengers, and other capacities, etc. The live vehicle data includes an identification of how many passengers each cab has, which cabs are en route to pick up a client, which cabs are available for new trip requests, the pick-up and drop-off locations of clients the cabs are scheduled to provide rides for or of clients the cabs are transporting [i.e., the drop-off locations of the clients the cab is transporting corresponds to the plurality of destination locations of the first plurality of passengers in the first vehicle], the planned or recommended route, on or off duty status [i.e., recommending a route 

Amin is directed towards a method for providing transportation services. Juliver discusses a method and system for coordinating transportation service. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amin with Juliver because the references are analogous art because they are both directed to solutions for transportation services, which falls within applicant’s field of endeavor (system and method for transportation), and because modifying Amin to include Juliver’s features for including a number of one or more passengers to be transported,  

While the Amin-Juliver combination describes a pick-up location, the Amin-Juliver combination does not explicitly teach wherein the pick-up location is a corner nearest the first user; identify a second vehicle currently transporting a second plurality of passengers that can additionally transport the first user; calculate a route for the second vehicle based on the desired destination of the first user, a plurality of destination locations of the second plurality of passengers in the second vehicle, and the number of the one or more passengers to be transported associated with the travel request from the first user; and provide to the wireless mobile processor-based device information to cause walking directions to be displayed to the first user to direct the first user to the pick-up location. O’Sullivan in the analogous art of shared transport systems teaches:

wherein the pick-up location is near the first user (paragraph 0074, discussing that confirmation is then sent to the rider via a message which optionally directs rider to an alternate [i.e., directing the rider to an alternate nearby optimal pick-up point corresponds to a pick-up location that is near the first user] in order to maximize transport efficiency. For example, if the rider made a request on an infrequently used street, the rider may be directed to walk a block or two to a Pick-up Point where transport capacity is available); and

provide to the wireless mobile processor-based device information to cause walking directions to be displayed to the first user to direct the first user to the pick-up location  (paragraph 0060, discussing that a person 10 desiring transportation service ("Rider") has a personal communications device, optimally equipped with location information ("GPS Phone"), and uses this device [i.e., wireless mobile processor-based device], optimally equipped with a software layer with transport intelligence, to signal a transportation marketplace network with a demand interest for a particular start-point and endpoint; paragraph 0074, discussing that confirmation is then sent to the rider via a message which optionally directs rider to an alternate nearby optimal Pick-up Point in order to maximize transport efficiency. For example, if the rider made a request on an infrequently used street, the rider may be directed to walk a block or two to a Pick-up Point [i.e., providing instructions to the rider to walk a block or two to the pick-up point corresponds to causing walking directions to be displayed to the first user to direct the first user to the pick-up location] where transport capacity is available).

The Amin-Juliver describes features related to managing transportation services. O’Sullivan is directed towards a shared transport system and service network. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Amin-Juliver combination with O’Sullivan because the references are analogous art because they are both directed to solutions for transportation services, which falls within applicant’s field of endeavor (system and method for transportation), 

While the Amin-Juliver-O’Sullivan combination teaches a pick-up location that is near the user, it does not explicitly teach that the pick-up location is a corner nearest the first user. The Amin-Juliver-O’Sullivan combination does not explicitly teach wherein the pick-up location is a corner nearest the first user; identify a second vehicle currently transporting a second plurality of passengers that can additionally transport the first user; and calculate a route for the second vehicle based on the desired destination of the first user, a plurality of destination locations of the second plurality of passengers in the second vehicle, and the number of the one or more passengers to be transported associated with the travel request from the first user. Felt in the analogous art of transportation service management teaches:

wherein the pick-up location is a corner nearest the first user (paragraph 0014, discussing a mobile taxi dispatch system that allows users (also referred to as ‘passengers’) to find a taxi th Street and 5th Avenue, in New York, all wish to go to Times Square (West 42nd Street and 7th Avenue). Mobile taxi dispatch system 120 may select a single taxi for all three customers and send a message to each customer, stating "Please proceed to the corner of 20th Street and 5th Avenue to wait for your taxi. You will be sharing the ride with two other customers." [i.e., the corner of 20th Street and 5th Avenue pick-up location provided to the customer located within a block of 20th Street and 5th Avenue corresponds to the pick-up location that is a corner nearest the first user]).

The Amin-Juliver-O’Sullivan describes features related to managing transportation services. Felt is directed towards a mobile taxi dispatch system. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

The Amin-Juliver-O’Sullivan-Felt combination does not explicitly teach identify a second vehicle currently transporting a second plurality of passengers that can additionally transport the first user; and calculate a route for the second vehicle based on the desired destination of the first user, a plurality of destination locations of the second plurality of passengers in the second vehicle, and the number of the one or more passengers to be transported associated with the travel request from the first user. However, Mohebbi in the analogous art of ride sharing systems teaches these concepts. Mohebbi teaches:

identify a second vehicle currently transporting a second plurality of passengers that can additionally transport the first user (paragraph 0019, discussing a method and system for automated route making for a pool of passengers who wish to share rides within certain constraints and with a certain degree of service level freedoms in order to optimize certain economic parameters. The system knows some of the service requests in advance. Some of the service requests may come in during the operating time of the routes (dynamic or real-time [i.e., identifying vehicles currently servicing passengers that are able to accommodate a new user service request corresponds to identifying a second vehicle currently transporting a second plurality of passengers that can additionally transport the first user]; paragraph 0035, discussing that in dynamic ERSS (Efficient Ride Sharing System), trip data 202 are received into the system as the services to previously provided trips are in progress. The system dynamically evaluates the future of each route, finds the best fit, and inserts the trip into a route that is in progress. The system in fact operates in a hybrid mode. This means it schedules the trips that are provided in advance, using the static mode. It accepts additional trips and dynamically assigns them to the routes as the routes are in progress); and

calculate a route for the second vehicle based on the desired destination of the first user, a plurality of destination locations of the second plurality of passengers in the second vehicle, and the number of the one or more passengers to be transported associated with the travel request from the first user (paragraph 0009, discussing an automated method for establishing ride-sharing routes. A plurality of requests for transportation between a plurality of start locations and a plurality of end locations is received. A route is determined that includes the plurality of start locations and plurality of end locations. A mobile resource is selected that satisfies at least one of the criteria relied on to determine the route. The determined route information is transmitted to the selected mobile resource smart devices; paragraph 0019, discussing a method and system for automated route making for a pool of passengers who wish to share rides within certain constraints and with a certain degree of service level freedoms in order to optimize certain economic parameters. The [i.e., determining a route based on the plurality of end locations of the passengers being currently serviced and the destination of the user requesting a shared ride corresponds to calculating a route based on the desired destination of the first user to be transported, a plurality of destination locations of the second plurality of passengers in the second vehicle, and the number of the one passenger to be transported – as set forth above, the route includes the plurality of end locations (i.e., destination locations)]; paragraph 0021, discussing that service requests have mandatory and desirable attributes associated with them. The pool of vehicles associates each vehicle with a number of attributes such as type of vehicle, and capacity; paragraph 0022, discussing that the dynamic part of the system accepts service requests and tries to find the nearest vehicle to the service request with the shortest deviation from its path, and most optimal time…The route continuously changes as these conditions are changing. The system can constantly evaluate the progress of vehicles and may add certain trips to the route as the route progresses; paragraph 0030, discussing that the system has a database of vehicles and their attributes that provide the service, such as their capabilities to provide service to wheelchair passengers and their heterogeneous passenger capacities. This disclosure covers a particular and dynamically changing capacity based on trips accepted. This is because in many commercial vehicles where a vehicle has both wheelchair and ambulatory capacities, the capacity may be converted form one type to another…If there is no wheelchair rider, the user may be able to add additional ambulatory seats. The ERSS (Efficient Ride Sharing System) has incorporated a formula that, as the trips are assigned, the capacity of the vehicle gets modified for future assignments dynamically; paragraph 0035, discussing that in dynamic ERSS, trip data are received into the system as the services to previously provided trips are in progress. The system dynamically evaluates the future of each route, finds the best fit, and inserts the trip into a route that is in progress. The system in fact operates in a hybrid mode. This means it schedules the trips that 

The Amin-Juliver-O’Sullivan-Felt describes features related to managing transportation services. Mohebbi  is directed towards an efficient automated ride sharing system. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Amin-Juliver-O’Sullivan-Felt combination with Mohebbi because the references are analogous art because they are both directed to solutions for transportation services, which falls within applicant’s field of endeavor (system and method for transportation), and because modifying the Amin-Juliver-O’Sullivan-Felt combination to include Mohebbi’s features for identifying a second vehicle currently transporting a second plurality of passengers that can additionally transport the first user, and calculating a route for the second vehicle, in the manner claimed, would serve the motivation of providing a system capable of  generating a route for a pool of passengers who wish to share rides within certain constraints and with a certain degree of service level freedoms in order to optimize certain economic parameters (Mohebbi at paragraph 0019), or in the pursuit of facilitating planning of the optimal route schedule to accommodate multiple passengers; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 24, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. Amin further teaches wherein the information provided to the first user includes a first time range associated with the first estimated pick-up time and a second time range associated with the second estimated pick-up time (paragraph 0047, discussing that for an 

As per claim 25, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. Amin further teaches wherein the information provided to the first user includes a first indication of an estimated travel time in the first vehicle and a second indication of an estimated travel time in the second vehicle (paragraph 0047, discussing that for an on-demand transport service, the summary panel can provide the estimated time of arrival for pickup based on the user's current location or pickup location and the current locations of the available vehicles of the selected type…In one variation, the summary panel can be provided concurrently with the multistate selection panel so that when the user manipulates the multistate selection feature to select different service options, the content within the summary panel can be dynamically adjusted by the on-demand service application to provide updated information corresponding to the selected option; paragraph 0056, discussing that the summary user interface can also be displayed concurrently with the multistate selection feature so that when the user changes the selected service option to select a different service option, the summary user interface can dynamically alter the content based on the adjusted selections. In this manner, the user can easily view the differences (e.g., differences in cost, vehicle size, estimated time for performing the service, estimated time of arrival, etc.) between the service options to make a better judgment on what on-demand service options to request [i.e., presenting the estimated time for performing the service of the different service options corresponds to providing information including a first indication of an estimated travel time in the first vehicle and a second indication of an estimated travel time in the second vehicle – as set forth in paragraph 0015 “The application can be configured to communicate with an on-demand service system that arranges services between users and service providers (e.g., drivers for transport).” – This shows that the estimated time for performing the service corresponds to the estimated travel time in the vehicle]; paragraph 0017)

As per claim 26, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. Amin further teaches wherein the information provided to the first user includes a first proposed price associated with the first vehicle and a second proposed price associated with the second vehicle (paragraph 0056, discussing that the summary user interface can also be displayed concurrently with the multistate selection feature so that when the user changes the selected service option to select a different service option, the summary user interface can dynamically alter the content based on the adjusted selections. In this manner, the user can easily view the differences (e.g., differences in cost, vehicle size, estimated time for performing the service, estimated time of arrival, etc.) between the service options to make a better judgment on what on-demand service options to request [i.e., providing information including the differences in cost between service options suggests providing information to the first user including a first proposed price associated with the first vehicle and a second proposed price associated with the second vehicle]; paragraph 0076, discussing that the location-specific information is based on the selected vehicle type, when the user changes the selection of a vehicle type, the information provided within the sections 361, 363, 365 can be dynamically adjusted. For example, when the summary panel 360 is presented concurrently with the multistate selection feature 320 on the summary user interface, the user can also move the slider feature 322 to select different vehicle types and cause the content within the sections 361, 363 (i.e., average fare section), 365 to change accordingly. The maximum capacity of an SUV or Van can be more than four, for example, compared to a Sedan, which can be three, and the closest SUV or Van can be much further away than a Sedan, which can cause the estimated time of arrival to be altered. In another example, a Sedan can be cheaper than an SUV in the user's current region [i.e., the providing information including a transportation cost associated with a transportation service provided by a sedan and providing a different transportation cost associated with a transportation service provided by an SUV corresponds to information provided to the first user including a first proposed price associated with the first vehicle and a second proposed price associated with the second vehicle]; paragraphs 0047, 0081).

As per claim 27, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. Although not taught by Amin, Juliver in the analogous art of ridesharing systems teaches wherein the at least one processor is further configured to assign, after the selected vehicle picked up the first user, the selected vehicle to pick up a second user at another pick-up location while the first user is still riding in the selected vehicle, and a desired destination of the second user is other than the desired destination of the first user (paragraph 0163, discussing that the client application calculates fare splitting. This feature enables two or more people in a system-integrated vehicle to split the fare between them using any of several determination methods. By entering or confirming any of a number of identification methods, the client application then distributes the fare and convey each user's share to them for settlement. Individual fare allocations can be calculated in a number of ways according to change in metered fare between their embarkation and exit, or in other ways. The fare split can be evaluated based on multiple riders' embarkation and exit locations [i.e.,  assigning a vehicle to two or more people and determining the fare split based on multiple riders’ embarkation and exit locations suggests assigning the selected vehicle to pick up a second user at a pick-up location while the first user is still riding in the selected vehicle]. Each discreet user may also submit individual tip amounts at the time they exit the vehicle. For example, if client A gets out before client B--the client application can split the fare to that point and charge a portion to client A leaving client B to cover the remaining portion of the fare up to that point and whatever the remainder might be until client B arrives at their final destination [i.e., This shows that the destination of the second user is other than the destination of the first user]; paragraph 0052). 

Amin is directed towards a method for providing transportation services. Juliver discusses a method and system for coordinating transportation service. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

As per claim 28, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. Amin further teaches wherein the at least one processor is further configured to determine at least one more proposal and to provide the first user information about the first proposal, the second proposal, and the at least one more proposal (paragraph 0041, discussing that for a transport service, a transport on-demand service system can maintain information about the number of available vehicles, the number of available drivers, which drivers are currently performing a transport service, which drivers are ready to pick up users, the current location of the vehicles, the direction and destination of the vehicles in motion, etc., in order to properly arrange the transport service between users and drivers; paragraph 0052, discussing that based on the determined region and/or the determined current location or service location, a multistate selection feature for selecting one or more of a plurality of service options can be presented on a display of the computing device. The multistate selection feature can identify, and enable a user 

As per claim 30, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. Amin further teaches wherein the at least one processor is further configured to provide to the wireless mobile processor-based device a summary of the selected proposal and an estimated time of arrival of the selected vehicle (paragraph 0012, discussing an interactive environment for enabling a user to request on-demand services using a computing device. Some embodiments described enable mobile computing devices, such as smart phones and geo-aware cellular telephony devices [i.e., wireless mobile processor-based device], to be used in connection with an on-demand service that enables the user to request services, such as a transport service, using a simplified user interface schematic. Functionality, such as communicating the location of the user, the location of available service providers, the types of service available, the estimated fees and other information, can be aggregated and provided to the user in an efficient and user-friendly manner; paragraph 0055, discussing that the summary user interface can identify the estimated time of arrival of the driver having the selected vehicle type to the user's current location or service location (e.g., pickup location) [i.e., providing a  summary interface identifying the estimated time of arrival of the vehicle associated with the selected transportation service option corresponds to providing to the wireless mobile processor-based device a summary of the selected proposal and an estimated time of arrival of the selected vehicle]. The summary user interface can also display the region-specific average fare for the vehicle of the selected type, and identify the maximum capacity for the selected vehicle type; paragraph 0068).

As per claim 31, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 30. Amin further teaches wherein the at least one processor is further configured to: continuously update the estimated time of arrival of the selected vehicle; and notify the first user before the selected vehicle arrives (paragraph 0047, discussing that for an on-demand transport service, the summary panel can provide the estimated time of arrival for pickup…; paragraph 0069, discussing that the on-demand service application that operates on the user's 

As per claim 33, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. Amin further teaches wherein the at least one processor is further configured to identify a vehicle that can pick up the first user based on: the starting location of the first user, and a current location of the vehicle (paragraph 0041, discussing that for a transport service, a transport on-demand service system can maintain information about the number of available vehicles, the number of available drivers, which drivers are currently performing a transport service, which drivers are ready to pick up users, the current location of the vehicles, the direction and destination of the vehicles in motion, etc., in order to properly arrange the transport service 

While Amin teaches identifying a vehicle that can pick up the first user, Amin does not explicitly teach that the vehicles is identified based on: a current number of passengers in the vehicle, and a current route associated with the vehicle. However, Mohebbi in the analogous art of ridesharing systems teaches this concept (paragraph 0009, discussing an automated method for establishing ride-sharing routes. A plurality of requests for transportation between a plurality of start locations and a plurality of end locations is received. A route is determined that includes the plurality of start locations and plurality of end locations. A mobile resource is selected that satisfies at least one of the criteria relied on to determine the route. The determined route information is transmitted to the selected mobile resource smart devices; paragraph 0019, discussing a method and system for automated route making for a pool of passengers who wish 



As per claim 34, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. Although not taught by the Amin-Juliver-O’Sullivan-Felt combination, Mohebbi in the analogous art of ridesharing systems teaches: wherein the at least one processor is further configured to calculate a route for the selected vehicle based on a current number of passengers in the selected vehicle and each of their corresponding destination locations (paragraph 0009, discussing an automated method for establishing ride-sharing routes. A plurality of requests for transportation between a plurality of start locations and a plurality of end locations is received. A [i.e., determining a route based on the plurality of end locations of the passengers being currently serviced suggests calculating a route for the selected vehicle based on a current number of passengers in the selected vehicle and each of their corresponding destination locations]; paragraph 0021, discussing that service requests have mandatory and desirable attributes associated with them. The pool of vehicles associates each vehicle with a number of attributes such as type of vehicle, and capacity; paragraph 0022, discussing that the system can constantly evaluate the progress of vehicles and may add certain trips to the route as the route progresses; paragraph 0030, discussing that the system has a database  of vehicles and their attributes that provide the service, such as their capabilities to provide service to wheelchair passengers and their heterogeneous passenger capacities. This disclosure covers a particular and dynamically changing capacity based on trips accepted. This is because in many commercial vehicles where a vehicle has both wheelchair and ambulatory capacities, the capacity may be converted form one type to another…If there is no wheelchair rider, the user may be able to add additional ambulatory seats. The ERSS (Efficient Ride Sharing System) has incorporated a formula that, as the trips are assigned, the capacity of the vehicle gets modified for future assignments dynamically; paragraph 0035, discussing that in dynamic ERSS, trip data are received into the system as the services to previously provided trips are in progress. The system dynamically evaluates the future of each route, finds the best fit, and inserts the trip into a route that is in progress. The system in fact 

The Amin-Juliver-O’Sullivan-Felt describes features related to managing transportation services. Mohebbi  is directed towards an efficient automated ride sharing system. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Amin-Juliver-O’Sullivan-Felt combination with Mohebbi because the references are analogous art because they are both directed to solutions for transportation services, which falls within applicant’s field of endeavor (system and method for transportation), and because modifying the Amin-Juliver-O’Sullivan-Felt combination to include Mohebbi’s feature for calculating a route for the selected vehicle based on a current number of passengers in the selected vehicle and each of their corresponding destination locations, in the manner claimed, would serve the motivation of providing a system capable of  generating a route for a pool of passengers who wish to share rides within certain constraints and with a certain degree of service level freedoms in order to optimize certain economic parameters (Mohebbi at paragraph 0019), or in the pursuit of facilitating planning of the optimal route schedule to accommodate multiple passengers; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 35, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. Amin does not explicitly teach wherein the at least one processor is further configured to calculate a route for the selected vehicle based on historic traffic conditions. Juliver in the analogous art of system for coordinating transportation services teaches:

 wherein the at least one processor is further configured to calculate a route for the selected vehicle based on traffic conditions (paragraph 0141, discussing that another example of a feature of the client management server that may be included is real-time route optimization whose function may include evaluating traffic information, statistics, and/or status in real time, to determine optimum routing for its supported vehicles, and may also communicate other related information to supported vehicles pertaining to traffic and obstacles along their route or in the direction they are heading [i.e., determining optimum routing based on traffic information corresponds to calculating a route for the selected vehicle based on traffic conditions]. Determinations may be based in part on real time traffic updates and other information from the transportation service provider system or the taxi application or similarly enabled vehicles; paragraph 0161, discussing that the appropriate number of minutes prior to the specified pick-up time for the dispatch request to be sent may be calculated by the client management server or the transportation service provider system based on algorithms designed to accurately estimate that time period dynamically and may consider factors like number of available vehicles, traffic, and weather in its calculation; paragraph 0104).

Amin is directed towards a method for providing transportation services. Juliver discusses a method and system for coordinating transportation service. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amin with Juliver because the references are analogous art because they are both directed to solutions for transportation services, which falls within applicant’s field of endeavor (system and method for transportation), and because modifying the 

While the Amin-Juliver combination teaches calculating a route for the selected vehicle based on traffic conditions,  it does not explicitly teach that the routes is calculated based on historic traffic conditions. However, O’Sullivan in the analogous art of shared transport systems teaches this concept. O’Sullivan teaches: 

wherein the at least one processor is further configured to calculate a route for the selected vehicle based on historic traffic conditions (paragraph 0023, discussing that the system generates schematic and geographic maps indicating coverage areas, and is also capable of indicating typical availability and travel times at a variety of times throughout the day or week, based off a model of historic usage and travel times; paragraph 0130, discussing that usage data for this system is continually gathered. Beyond the use of this real-time information for the benefit of matching is the categorization of this usage data into a transport model. This transport model would contain day part information for traffic capacity flows...This is graphically depicted in FIG. 14d, where the historical availability of transport capacity is represented by lines in the street network...; paragraph 0134, discussing that the directionality of the transport traffic is also a major factor in the display of this stochastic information, and as shown in FIG. 14e, the reverse route for a commuter transport user when returning home could appear very different graphically,  determining a route for transport depending on historical transport traffic suggests calculating a route for the selected vehicle based on historic traffic conditions]. FIG. 14e also shows how a combination of historical data plus real-time data can be used to provide a blend of information to the transport user. This presentation of a blend of statistically generated timetables as well as real-time presentation of capacity could also be used to help determine automatically if there are any unusual activities such as road closings or traffic jams, where the historical data and the real-time data varied significantly; paragraph 0142).

The Amin-Juliver describes features related to managing transportation services. O’Sullivan is directed towards a shared transport system and service network. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Amin-Juliver combination with O’Sullivan because the references are analogous art because they are both directed to solutions for transportation services, which falls within applicant’s field of endeavor (system and method for transportation), and because modifying the Amin-Juliver combination to include O’Sullivan’s feature for calculating a route for the selected vehicle based on historic traffic conditions, in the manner claimed, would serve the motivation of enabling riders and drivers to make better transport decisions  (O’Sullivan at paragraph 0064), or in the pursuit of combining historical traffic patterns with live traffic conditions to optimize routing decisions based on both sets of data; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

a method for providing multiple transportation proposals to a user (paragraph 0002: “a system and method for providing on-demand services through use of portable computing devices”; paragraph 0020, discussing that methods, techniques, and actions performed by a computing device are performed programmatically, or as a computer-implemented method; paragraph 0022).
Claim 37 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 24-26, as discussed above. 
Claim 38 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 27, as discussed above. 
Claim 39 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 34, as discussed above. 

As per claim 42, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. Amin does not explicitly teach wherein calculating the route for the first vehicle is based on real time traffic conditions. However, Juliver in the analogous art of systems for coordinating transportation services teaches this concept. Juliver teaches:

 wherein calculating the route for the first vehicle is based on real time traffic conditions (paragraph 0104, discussing that the client can request a "variant" of a route from a pick-up location to a destination location. For example, variant options may include the "most direct route", "fastest likely route", "scenic route", or "smoothest route". These route types may be predetermined and may be stored on the transportation service provider system, and delivered to the driver along with the dispatch request and other information. These route types may be established using an algorithm which may be part of the transportation service provider system  and that can assess both constant (such as distance) and variable (such as speed of traffic, road 

Amin is directed towards a method for providing transportation services. Juliver discusses a method and system for coordinating transportation service. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amin with Juliver because the references are analogous art because they are both directed to solutions for transportation services, which falls within 

As per claim 43, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. The Amin-Juliver-O’Sullivan-Felt combination does not explicitly teach wherein the at least one processor is further configured to: determine a first drop-off location at a location having minimal impact on an overall travel time of the first plurality of passengers in the first vehicle; and use the communication interface to communicate an updated route to a driver of the first vehicle. However, Mohebbi in the analogous art of ridesharing systems teaches these concepts. Mohebbi teaches:

wherein the at least one processor is further configured to: determine a first drop-off location at a location having minimal impact on an overall travel time of the first plurality of passengers in the first vehicle (paragraph 0009, discussing that a plurality of requests for transportation between a plurality of start locations and a plurality of end locations is received. A route is determined that includes the plurality of start locations and plurality of end locations. The determined route information is transmitted to the selected mobile resource smart devices; paragraph 0019, discussing a method and system for automated route making for a pool of passengers who wish to share rides; paragraph 0020, discussing that the disclosure considers use the communication interface to communicate an updated route to a driver of the first vehicle (paragraph 0009, discussing that a plurality of requests for transportation between a plurality of start locations and a plurality of end locations is received. A route is determined that includes the plurality of start locations and plurality of end locations. The determined route information is transmitted to the selected mobile resource smart device; paragraph 0024, discussing that ride sharing system, after determining the best fit function, then determines the route and defines the 

The Amin-Juliver-O’Sullivan-Felt describes features related to managing transportation services. Mohebbi  is directed towards an efficient automated ride sharing system. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Amin-Juliver-O’Sullivan-Felt combination with Mohebbi because the references are analogous art because they are both directed to solutions for transportation services, which falls within applicant’s field of endeavor (system and method for transportation), and because modifying the Amin-Juliver-O’Sullivan-Felt combination to include Mohebbi’s features for determining a first drop-off location at a location having minimal impact on an overall travel time of the first plurality of passengers in the first vehicle, communicating an updated route to a driver of the first vehicle, in the manner claimed, would serve the motivation of providing a system capable of  generating a route for a pool of passengers who wish to share rides within certain constraints and with a certain degree of service level freedoms in order to optimize certain economic parameters (Mohebbi at paragraph 0019), or in the pursuit of facilitating planning of the optimal route schedule to accommodate multiple passengers; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
s 29 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amin in view of Juliver, in view of O’Sullivan, in view of Felt, in view of Mohebbi, in further view of Bishop, Pub. No.: US 2009/0192851 A1, [hereinafter Bishop].

As per claim 29, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 21. The Amin-Juliver-O’Sullivan-Felt-Mohebbi combination does not explicitly teach wherein the at least one processor is further configured to invalidate the first and second proposals if the first user does not make a proposal selection within a predefined period of time. However, Bishop in the analogous art of transportation management teaches this concept. Bishop teaches:

 wherein the at least one processor is further configured to invalidate the first and second proposals if the first user does not make a proposal selection within a predefined period of time (paragraph 0008, discussing that a customer can request transportation services from one or more transportation service providers; paragraph 0009, discussing that the request can be wirelessly transmitted to one or more providers. The request can include and/or be associated with first information (e.g., device location, destination) for determining second information related to the requested transportation services. The second information can include a route and one or more bids or estimated fares generated by the one or more transportation service providers. If bids are provided, the customer can accept a bid and a driver associated with the accepted bid can confirm that the services will be rendered for the agreed upon bid or fare price; paragraph 0050, discussing that the customer can receive bids from competing transportation service providers. The customer can accept a bid by touching or selecting an acceptance button or other customer interface element, and the bid acceptance is transmitted to the winning transportation service. In some implementations, the losing transportation service providers are also notified that their bid was not accepted. In some implementations, a time window (e.g., 5 minutes) can be [i.e., withdrawing the bids generated by the one or more transportation service providers after the time window established for receiving customer acceptance expires corresponds to invalidating the first and second proposals if the first user does not make a proposal selection within a predefined period of time]).

The Amin-Juliver-O’Sullivan-Felt-Mohebbi describes features related to managing transportation services. Bishop is directed towards a system and method for location-based transportation management. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination with Bishop because the references are analogous art because they are both directed to solutions for transportation services, which falls within applicant’s field of endeavor (system and method for transportation), and because modifying the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination to include Bishop’s feature for invalidating the first and second proposals if the first user does not make a proposal selection within a predefined period of time, in the manner claimed, would serve the motivation of allowing customers to select a particular driver and empowering customers to manage their transportation needs using a mobile device, so that the customer can avoid competing for transportation on street corners, and promoting healthy competition among providers which may benefit the customer in the form of lower fares (Bishop at paragraph 0011, 0063), or in the pursuit of creating a sense of urgency to accept the proposal or lose out on the proposal (Bishop at paragraph 0064); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 41, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system of claim 36. The Amin-Juliver-O’Sullivan-Felt-Mohebbi combination does not explicitly teach wherein the first proposal associated with the first vehicle and the second proposal associated with the second vehicle are invalidated if the first user has not selected a proposal within a predetermined period. However, Bishop in the analogous art of transportation management teaches this concept. Bishop teaches:

wherein the first proposal associated with the first vehicle and the second proposal associated with the second vehicle are invalidated if the first user has not selected a proposal within a predetermined period of time (paragraph 0050, discussing that the customer can receive bids from competing transportation service providers. The customer can accept a bid by touching or selecting an acceptance button or other customer interface element, and the bid acceptance is transmitted to the winning transportation service. In some implementations, the losing transportation service providers are also notified that their bid was not accepted. In some implementations, a time window (e.g., 5 minutes) can be established for receiving a customer acceptance. After the window expires the bids can be automatically withdrawn [i.e., withdrawing the bids generated by the one or more transportation service providers if the customer does not select a bid within a time window corresponds to invalidating the first and second proposals if the first user has not selected a proposal within a predetermined period]; paragraph 0061, discussing that once the second set of information is determined (e.g., a route and customer location is determined), the transportation service can use the second set of information to identify available transportation proximate to the customer. For example, the service can determine the closest available transportation by tracking the position of each vehicle in its fleet and computing a distance to the customer and/or other consideration. The second set of information (e.g., route, map data, travel time estimate, fare estimate and an bid) can be sent to the customer's device and to the driver over the network connection. The second set of information can be displayed to 

The Amin-Juliver-O’Sullivan-Felt-Mohebbi describes features related to managing transportation services. Bishop is directed towards a system and method for location-based transportation management. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination with Bishop because the references are analogous art because they are both directed to solutions for transportation services, which falls within applicant’s field of endeavor (system and method for transportation), and because modifying the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination to include Bishop’s feature for invalidating the first proposal associated with the first vehicle and the second proposal associated with the second vehicle if the first user has not selected a proposal within a predetermined period, in the manner claimed, would serve the motivation of allowing customers to select a particular driver and empowering customers to manage their transportation needs using a mobile device, so that the customer can avoid competing for transportation on street corners, and promoting healthy competition among providers which may benefit the customer in the form of lower fares (Bishop at paragraph 0011, 0063), or in the pursuit of creating a sense of urgency to accept the proposal or lose out on the proposal (Bishop at paragraph 0064); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each .

14.	Claims 32 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Amin in view of Juliver, in view of O’Sullivan, in view of Felt, in view of Mohebbi, in further view of McGrath, Pub. No.: US 2006/0178949 A1, [hereinafter McGrath].

As per claim 32, the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches the system 21. The Amin-Juliver combination does not explicitly teach wherein the at least one processor is further configured to provide to the wireless mobile processor-based device information to cause walking directions to be displayed to the first user to direct the first user from a drop-off location other than the desired destination to the desired destination. O’Sullivan in the analogous art of shared transport systems teaches:

 wherein the at least one processor is further configured to provide to the wireless mobile processor-based device information to cause walking directions to be displayed to the first user (paragraph 0060, discussing that a person 10 desiring transportation service ("Rider") has a personal communications device, optimally equipped with location information ("GPS Phone"), and uses this device [i.e., wireless mobile processor-based device], optimally equipped with a software layer with transport intelligence, to signal a transportation marketplace network with a demand interest for a particular start-point and endpoint; paragraph 0074, discussing that confirmation is then sent to the Rider 10 via a message which optionally directs Rider to an alternate nearby optimal Pick-up Point in order to maximize transport efficiency. For example, if the Rider made a request on an infrequently used street, the Rider may be directed to walk a block or two to a Pick-up Point where Transport Capacity is available).



While the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination teaches providing to the wireless mobile processor-based device information to cause walking directions to be displayed to the first user, it does not explicitly teach that the directions are to direct the first user from a drop-off location other than the desired destination to the desired destination. However, McGrath in the analogous art of transportation management systems teaches this concept (paragraph 0133, discussing that the system attempts to insure maximum ridership and provides a benefit of 

The Amin-Juliver-O’Sullivan-Felt-Mohebbi describes features related to managing transportation services. McGrath discusses a system and method for managing alternative forms of transportation. Therefore they are deemed to be analogous as they both are directed towards transportation service management systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination with McGrath because the references are analogous art because they are both directed to solutions for transportation services, which falls within applicant’s field of endeavor (system and method for transportation), and because modifying the Amin-Juliver-O’Sullivan-Felt-Mohebbi combination to include McGrath’s feature for directing the 

Claim 40 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claims 21 and 32, as discussed above. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Amin et al., Pub. No.: US 2013/0132140 A1 – describes an on-demand service application that can use location information about the pickup region and/or the drop-off region to determine one or more locations of interest within the region.
B.	Varoglu et al., Pub. No.: US 2014/0082069 A1 – describes a proposed route including pick-up locations which may be different than the initial locations.
C.	Huang et al., Pub. No.: US 2008/0277183 A1 – describes a pickup and drop-off alternatives component that may suggest an alternative pickup or drop-off location that complies with route planning objectives.
.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683